Montgomery App. No. 17382. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 2 of the court of appeals’ Judgment Entry filed March 23,1999:
“Does an arrest in violation of R.C. 2935.26 constitute an unreasonable seizure under the Fourth Amendment to the United States Constitution and Article I, Section 14 of the Ohio Constitution, thereby requiring suppression of evidence seized as a consequence of the violation of that statute?”
Resnick, J., not participating.
Sua sponte, this cause is consolidated with 99-613, infra.
Resnick, J., not participating.
The conflict cases are State v. Holmes (1985), 28 Ohio App.3d 12, 28 OBR 21, 501 N.E.2d 629; State v. Heideman (June 23, 1988), Ross App. No. 1429, unreported, 1988 WL 69122; and State v. Wilkinson (Sept. 30, 1986), Huron App. No. H-85-27, unreported, 1986 WL 11411.